Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1, 
“applying, by the at least one processor, filter thresholds to the estimated parameter values, wherein the filter thresholds comprise a first high power rejection threshold, a second high power rejection threshold, a first low power and low velocity rejection threshold, and a second low power and low velocity threshold;
applying, by the at least one processor, a transparency map to:
the estimated parameter values between the first high power rejection threshold and the second high power rejection threshold, and the estimated parameter values between the first low power and low velocity rejection threshold and the second low power and low velocity rejection threshold”

Claim 9.
“generate estimated parameter values from filtered ultrasound image data; 
apply filter thresholds to the estimated parameter values, wherein the filter thresholds comprise a first high power rejection threshold, a second high power rejection threshold, a first low power and low velocity rejection threshold, and a second low power and low velocity threshold; 
apply a transparency map to: the estimated parameter values between the first high power rejection threshold and the second high power rejection threshold, 
and the estimated parameter values between the first low power and low velocity rejection threshold and the second low power and low velocity rejection threshold”

Claim 16.
“generating estimated parameter values from filtered ultrasound image data;
applying filter thresholds to the estimated parameter values, wherein the filter thresholds comprise a first high power rejection threshold, a second high power rejection threshold, a first low power and low velocity rejection threshold, and a second low power and low velocity threshold;
applying a transparency map to:
the estimated parameter values between the first high power rejection threshold and the second high power rejection threshold, and the estimated parameter values between the first low power and low velocity rejection threshold and the second low power and low velocity rejection threshold”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793